Citation Nr: 0426434	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left patella, with residual 
weakness of the left thigh.

2.  Entitlement to an initial compensable rating for residual 
scar from right knee laceration.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to November 
1988, and from April 1989 to June 1994.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the veteran also raised claims of 
service connection for a left ankle sprain, chronic anemia, a 
left foot ganglion cyst, and lumbosacral strain.  These 
claims were denied in the April 2002 rating decision.  In a 
subsequent February 2004 rating decision, service connection 
for these disabilities was granted.  That action represented 
a full grant of the issues on appeal as to those claims.  
Therefore, they are not before the Board at this time, and we 
will confine this decision to the issues as set forth above.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's chondromalacia of the left 
patella, with residual weakness of the left thigh, is 
characterized by no more than slight recurrent subluxation or 
lateral instability.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's residual scar from a right 
knee laceration is characterized by no limitation of motion, 
pain, or instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the left patella, with residual 
weakness of the left thigh, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5014, 5256-5263 (2003).

2.  The criteria for an initial compensable rating for a 
residual scar from a right knee laceration are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002), effective prior to August 30, 2002; 67 Fed. 
Reg. 49,590-599 (July 31, 2002) (codified at 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2003)), effective August 30, 
2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 2000, the RO received the veteran's claim for, in 
pertinent part, service connection for laceration of the 
right knee, sutured, and contusion of the left knee.

March 2000, March 2002, and June 2003 private treatment 
records from C.T.F., M.D., show the veteran indicated his 
left knee pain was better and was only an occasional problem.  
His right and left lower extremities had normal range of 
motion and strength, and no joint enlargement or tenderness.

A January 2003 magnetic resonance imaging (MRI) report of the 
right knee shows the veteran reported a history of bilateral 
knee pain with limited movement, stiffness, and joint pain.  
The findings were that the marrow signal was normal 
throughout the knee.  The anterior cruciate, posterior 
cruciate, medial collateral, and lateral collateral ligaments 
were normal.  The medial and lateral menisci were intact, 
without any evidence of tear.  There was mild chondromalacia 
along the patellar aspect of the patellofemoral joint at the 
apex and lateral facet.  There was an additional focal spot 
of mild chondromalacia at the junction of the medial and odd 
facet of the patellar cartilage.  The medial and lateral 
compartments did not demonstrate chondromalacia.  A joint 
effusion was not seen.  The visualized muscular structures 
were normal in appearance.  The impression was mild 
patellofemoral chondromalacia.

A January 2003 MRI report of the left knee shows the veteran 
reported bilateral knee pain with limited movement, 
stiffness, joint pain, and swelling.  The marrow signal in 
the distal femur and proximal tibia and fibula was normal.  A 
significant joint effusion was not present.  The anterior 
cruciate ligament, posterior cruciate ligament, medial 
collateral ligament, and lateral collateral ligament were 
intact.  The lateral and medial menisci were normal in 
appearance.  There was no significant chondromalacia present.  
There was a tiny interstitial tear at the insertion of the 
patellar tendon, with associated tendonitis.  The quadriceps 
tendon was normal in appearance.  The diagnostic impression 
was of a tiny interstitial tear at the insertion of the 
patellar tendon with associated tendonitis.

In February 2003, the veteran underwent VA joints 
examination.  He reported first experiencing left knee pain 
in service in May 1989 when he slipped off some stairs.  
Currently, he complained of constant sharp left knee pains.  
He also noticed numbness on occasion behind the left knee.  
On occasion, his left knee swelled.  This was worse with 
exercise, standing, sitting, or lying down.  He stated that 
his knee locked up easily and got stiff a lot.  He stated 
that his pain was nine out of ten most of the time.  As for 
his right knee, he was first treated for a laceration of the 
right knee in October 1988 in service.  He had no current 
problems with the scar, but complained of constant right knee 
pain for the past six or seven years.  He stated the pains 
were sharp, shooting pains, with occasional swelling and no 
numbness.  X-rays in the past had been normal.  He noticed a 
grinding noise when he turned a certain way.  His pain was 
about a seven or eight out of ten most of the time.  He took 
Tylenol, which helped somewhat.  Exercise usually made it 
worse.

On clinical evaluation, the left knee showed no edema.  
Flexion was 0 to 130 degrees and extension was 0 degrees.  
The medial and lateral collateral ligaments were normal.  
There was no palpable tenderness present.  Anterior and 
posterior cruciate ligaments were to 30 degrees when the foot 
was stabilized.  There was a negative Lachman's test and 
negative McMurray's test.  The right knee had flexion from 0 
to 140 degrees.  The medial and lateral collateral ligaments 
were normal.  The diagnoses were chronic left knee pain, 
diagnosed with chondromalacia of the patella in the past, and 
a history of laceration of the right knee, with chronic right 
knee pain.

In a November 2003 private treatment report, the veteran 
reported that his left knee pain was worse, especially after 
activity.  Occasionally, his left knee would buckle the day 
after heavy activity.  He described pops.  Dr F.'s 
examination of the right knee showed a healed scar on the 
anterior knee with no effusion, grind, or inhibition.  The 
left knee had anterior tenderness, with grind and inhibition 
but no effusion.  The assessment was chondromalacia, patella, 
deteriorated.

In January 2004, the veteran and his wife testified before a 
Decision Review Officer at the RO.  The veteran testified 
that he had pain in his left knee and it buckled from side to 
side.  It gave out two or three times per week, and he had 
recently obtained a knee brace from VA for that knee because 
of instability.  The brace had metal stays on the sides.  The 
veteran took pain medication and did exercises for his knee.  
He also noted some limitation in motion of his left knee.  He 
said there were times when it would lock up and he could not 
straighten it.  He indicated that it was stiff in the 
morning.  He reported problems going up and down stairs and 
doing some climbing for his job as a train engineer.  As to 
his right knee, the veteran reported tenderness of his scar 
with bending.  He stated that the scar was three or four 
inches long, and an inch or two wide.  It was sore sometimes 
with cold weather.  As needed, he wore an ace bandage to 
prevent chafing.

In January 2004, the veteran underwent VA scars examination.  
The veteran's claims file was reviewed.  He had sustained a 
laceration across his right kneecap in service that left a 
scar about five inches long.  It was flat and there was no 
dysfunction of the knee.  There was no dysfunction of the 
scar.  It was not causing any disability.  The impression was 
of a scar over the patella of the right knee, which was not 
disabling or causing any symptoms.

Also in January 2004, the veteran underwent another VA joints 
examination.  The claims file was made available the day 
after the examination, and was reviewed.  The veteran 
complained that his left knee gave out a lot.  Examination 
revealed no instability in the left knee joint.  The 
veteran's impression that the left knee gave out a lot was 
believed by the examiner to be representative of weakness in 
muscle groups XIV and XIII in the left thigh due to disuse 
following an active duty knee strain.  It was noted that the 
brace provided by VA helped a great deal in overcoming the 
instability of the left lower extremity, but not his knee 
joint.  Both knee jerks were present, normal, and bilaterally 
equal.

In the sitting position, the veteran could raise either leg 
to full extension of the knee with pain in the left knee and 
none in the right knee.  Cross-leg maneuvers were limited by 
stiffness in the left knee allowing left heel-to-right-knee 
to go halfway, and the pain was in a left knee location while 
sitting.  The right-heel-to-left knee while sitting went with 
stiffness but no pain.  The same was true in the supine 
position.  Assessment of the muscle strength in the thighs, 
specifically muscle groups XIV and XIII, revealed normal 
findings on the right side at six, over a normal of five, for 
both XIV and XIII groups.  On the left side, the leg, which 
had been giving way, had weakness with XIV and XIII strength 
rated 3/5.  No clonus was elicited on muscle testing in 
either thigh area.

Examination of the knees revealed no periarticular thickening 
in either.  Both extended to the 0 position, although the 
left was done gingerly due to guarding.  Both flexed to 140 
degrees.  McMurray's and Lachman's signs were negative 
bilaterally.  There was no ligament laxity and no varus or 
valgus instability in either knee.  Both patellae were 
moveable with no pain, tenderness, or crepitus on the right 
and with mild pain, mild tenderness, and mild crepitus on the 
left.  The diagnosis was chondromalacia of the left knee with 
residual weakness in muscle groups XIV and XIII in the left 
thigh, secondary to disuse and to the previous injury.  
Because of this weakness, he had instability in the left 
lower extremity, which he referred to as his knee going out.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.


The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed June 2003 statement of 
the case (SOC) and February 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
increased ratings.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the June 2003 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2003).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignments.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations do not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

C.  Left Knee

The veteran is currently rated as 10 percent disabled for his 
left knee under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC) 5014 and 5257 (2003).  Under DC 5014, osteomalacia 
is rated on limitation of motion of the affected parts, as 
arthritis, degenerative (DC 5003).  Under DC 5257, recurrent 
subluxation or lateral instability of the knee is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.

The words "slight," moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

In this regard, the Board notes that the veteran did complain 
that his knee locked up easily and, in a November 2003 
treatment record, he stated that it would occasionally buckle 
after a day of heavy activity.  While the veteran testified 
during his January 2004 hearing that it gave out two or three 
times per week, the January 2004 VA examiner opined that what 
the veteran described was actually muscle weakness in his 
left thigh, because examination revealed no instability in 
his left knee joint.  Therefore, taking into account the 
examiner's opinion as to the characterization of the 
veteran's left knee, the Board finds that his instability can 
be described as no more than slight and, therefore, warrants 
a continued 10 percent disability rating under DC 5257.

The Board also notes that, while the RO attempted to evaluate 
the veteran under DC 5014, that code gives the criteria for 
rating osteomalacia, not chondromalacia.  While 
chondromalacia, with which the veteran has been diagnosed, is 
the softening of cartilage, osteomalacia is a disease 
characterized by the gradual softening and bending of the 
bones.  The veteran has not been diagnosed with osteomalacia, 
nor does any medical evidence show that his bones have 
softened.  Therefore, although the RO's effort to rate the 
veteran's condition by analogy is laudable, the Board 
believes that DC 5014, and by reference, DC 5003, are not 
appropriate to evaluate the veteran's left knee disability at 
this time, since arthritis has not been shown on current X-
ray findings.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his left knee 
disability under all possible diagnostic codes.  However, he 
has never been diagnosed with ankylosis of the knee, 
dislocated semilunar cartilage, or impairment of the tibia or 
fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 
(2003) are not for application.

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003) provide 
the criteria for limitation of motion of the leg in flexion 
and extension.  Limitation of flexion is rated noncompensable 
at 60 degrees and is rated 10 percent disabling at 45 
degrees, 20 percent disabling at 30 degrees, and 30 percent 
disabling at 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension is rated noncompensable at 5 degrees 
and is rated 10 percent disabling at 10 degrees, 20 percent 
disabling at 15 degrees, 30 percent disabling at 20 degrees, 
40 percent disabling at 30 degrees, and 50 percent disabling 
at 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

However, the veteran's left knee flexion has never been found 
limited to 60 degrees, nor has his extension ever been found 
limited to 5 degrees.  The most limitation of flexion was 130 
degrees during a February 2003 VA examination.  His extension 
was consistently measured at 0 degrees.  Here, the Board 
notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

Here, no physician or examiner has found that the veteran's 
limitation of motion of the left knee is affected by pain, 
swelling, weakness, or excess fatigability to the extent that 
his disability would be rated as compensable under DC 5260 or 
5261.  Therefore, even taking into account the requirements 
of DeLuca, supra, these codes could not afford the veteran a 
disability rating higher than 10 percent for his service-
connected left knee disability.

D.  Right Knee

The veteran's right knee scar is currently rated 
noncompensable under the criteria of 38 C.F.R. § 4.118, DC 
7805 (2003).  Under that code, scars are rated on the basis 
of limitation of function of the affected part.  As discussed 
above, limitation of motion of the knee is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 (limitation of 
flexion) and 5261 (limitation of extension) (2003).  However, 
the objective medical evidence of record fails to show that 
the veteran's right knee was ever limited to either 45 
degrees of flexion or 10 degrees of extension.  Therefore, he 
cannot receive a compensable rating under DC 5260 or 5261, 
the criteria of which are discussed above.

Furthermore, the veteran's scar cannot be rated compensable 
under other diagnostic codes for scars because it is not on 
the head, face, or neck, does not consist of an area of at 
least six square inches, is not unstable, and is not painful 
on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7804 (2003).

The Board notes that during the pendency of the veteran's 
appeal, and effective August 30, 2002, the rating criteria 
for evaluating skin disorders found in the Rating Schedule at 
38 C.F.R. 4.118 were amended.  See 67 Fed. Reg. 49,590-99 
(July 31, 2002).  The modifications to the Rating Schedule 
changed the criteria for rating scars under Diagnostic Codes 
(DCs) 7800-7805 (codified at 38 C.F.R. § 4.118, DCs 7800-
7805).

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).  The 
veteran does get the benefit of having both the old 
regulation and the new regulation considered in his pending 
claim for the period after the change was made.  See also 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 (precedent opinions of 
VA General Counsel are binding on Board).

Since the veteran brought his original claim in March 2000, 
before the ratings were amended, the Board must also evaluate 
his disability under the earlier criteria.

Under the old regulations, effective prior to August 30, 
2002, Diagnostic Code 7805 is identical to the amended code, 
under which the veteran is currently rated.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  Furthermore, the 
veteran's scar is not on his head, face, or neck; was not the 
result of a burn; was not poorly nourished with repeated 
ulceration; and was not tender and painful on objective 
demonstration.  Therefore, 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7804 (2002) are not for application.

E.  Conclusion

The Board recognizes that the veteran believes that his right 
and left knee conditions are worse than currently rated.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claims for service connection, in March 2000, has his left 
chondromalacia patellae or right knee scar been more 
disabling than as currently rated under this decision.

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.  As the 
evidence preponderates against the claims for rating in 
excess of 10 percent for the veteran's chondromalacia of the 
left patella, with residual weakness of the left thigh, or a 
compensable rating for his residual scar of a right knee 
laceration, the benefit-of-the-doubt doctrine is 
inapplicable, and increased ratings must be denied.  
38 U.S.C.A. § 5107(b) (old and new version); Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the left patella, with residual weakness of 
the left thigh, is denied.

An initial compensable rating for a residual scar from a 
right knee laceration is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



